Citation Nr: 1037051	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  05-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a gastrointestinal 
disability.

6.  Entitlement to service connection for a right hand disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability.
10.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability.

11.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability.

12.  Entitlement to a compensable evaluation for service-
connected disability of the right index finger.

13.  Entitlement to an initial compensable evaluation for 
service-connected right foot disability.

14.  Entitlement to an initial compensable evaluation for 
service-connected right ankle disability.

15.  Entitlement to an initial compensable evaluation for 
service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified before the below-signed Veterans Law Judge 
at a hearing in January 2009 in support of his claims of service 
connection for diabetes mellitus and sleep apnea.  A transcript 
is of record.

With regard to the Veteran's claims pertaining to bilateral 
hearing loss, tinnitus, a right hand disorder, a right ankle 
disorder, a right foot disorder, a gastrointestinal disorder, a 
deviated nasal septum, hypertension, and a left ankle sprain, in 
his April 2009 substantive appeal, the Veteran requested that he 
appear and testify before a Travel Board hearing.  However, in 
December 2009, the Veteran withdrew that request.  

The issues of service connection for diabetes mellitus, sleep 
apnea, deviated nasal septum, hypertension, and a 
gastrointestinal disability are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for hearing loss, 
tinnitus, and a right hand disorder and for increased ratings for 
a bilateral knee disability, a low back disability, a right index 
finger disability, a right foot disorder, and a bilateral ankle 
disability; and he has otherwise been assisted in the development 
of his claims.

2.  The Veteran's statements that he has experienced hearing 
loss, tinnitus, and a right hand disorder due to service are 
competent, non-credible, non-probative evidence.

3.  The Veteran does not have a bilateral hearing loss that is 
causally related to service.  

4.  The Veteran does not have tinnitus that is causally related 
to service.

5.  The Veteran does not have a right hand disability that is 
causally related to service.

6.  Range of motion of the right knee was considered normal on VA 
examinations in April 2008 and March 2010.

7.  Range of motion of the left knee was considered normal on VA 
examinations in April 2008 and March 2010.

8.  The evidence does not show flexion of the lumbar spine to 60 
degrees or less, combined range of motion of the thoracolumbar 
spine to 120 degrees or less, muscle spasms or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour, 
or incapacitating episodes due to the service-connected low back 
disability.    

9.  Flexion of the right distal phalanx was from 0 to 45 degrees 
with mild pain on examination in April 2008; flexion of the right 
proximal interphangeal and metacarpophalangeal joints was from 0 
to 90 degrees without pain.

10.  The evidence does not show moderate impairment of the right 
foot.

11.  Physical examination of the ankles in June 2009 showed a 
normal gait with full range of motion, with bilateral 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
hearing loss are not me as the disorder was not incurred in or 
aggravated by active duty; nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2009).   

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for service connection for a right hand 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5099-5020 
(2009).

5.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected left knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5099-5020 
(2009).

6.  The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5237 (2009).

7.  The criteria for the assignment of a compensable evaluation 
for the service-connected right index finger disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5299-5229 
(2009).

8.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right foot disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5099-5020, 
5284 (2009).

9.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5271 (2009).

10.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected left ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in September 2004, prior to adjudication, that informed 
him of the requirements needed to establish entitlement to 
service connection.  He was sent a letter in March 2008, prior to 
adjudication, that informed him of the requirements needed to 
establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after each of the letters.  
In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in March 2008 and January 2009 letters on disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in April 2008, June 2009, and March 2010.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his January 
2009 personal hearing.  

All general due process considerations have been complied with by 
VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Service Connection Claims

The Veteran seeks service connection for a bilateral hearing 
loss, tinnitus, and a right hand disability.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claims and that the appeals will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

Hearing loss and tinnitus

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 38 C.F.R. § 3.385 (2009).

The Veteran's service treatment records reveal that a number of 
audiograms were conducted during service and that all of them 
show results within the VA definition of normal hearing.  There 
are no complaints or findings of hearing loss or tinnitus in 
service, including on discharge evaluation in February 1999.  As 
it shows the Veteran's hearing capacity when he was discharged 
from active duty, this report is highly probative.  

These medical records are highly probative both as to the 
Veteran's subjective reports and their resulting objective 
findings.  They were generated with a view towards ascertaining 
the Veteran's then-state of physical fitness and are akin to  
statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Veteran was provided a VA audiological evaluation in June 
2009.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
0
5
10
10
25

These readings correspond to averages of 9 for the right ear and 
of 13 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 in 
the left ear.





According to the audiologist, the Veteran's hearing was normal - 
a finding that is correct under operating law and regulations.  
See 38 C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency readings 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent). 

The audiologist concluded that the Veteran did not have a hearing 
loss and that the Veteran's occasional tinnitus was less likely 
than not etiologically related to service because there were no 
complaints of tinnitus in the medical records.  As there is no 
medical evidence of hearing loss or tinnitus due to service, 
service connection for bilateral hearing loss and tinnitus is 
denied.


Right hand disability

The Veteran contends that he has a right hand disability due to 
service, including his service-connected right index finger 
disability.

The Veteran's service treatment records do not reveal any 
complaints or findings of a right hand disorder, including on 
separation medical history and examination reports in February 
1999, other than the right index finger disability for which the 
Veteran is already service connected.  As is discussed above, the 
service treatment records are highly probative evidence of in-
service events and the Veteran's physical condition upon 
discharge.  Rucker.

Additionally, the postservice medical records on file do not 
reveal any complaints or findings of a right hand disability.  As 
there is no evidence of a right hand disability in service or 
after service discharge, the elements required for a grant of 
service connection have not been shown and the claim must be 
denied on both a direct and secondary basis.



Conclusion 

The Board has considered the Veteran's written statements on file 
in support of these service connection claims.  To the extent 
that he has alleged that he has had a hearing disorder, tinnitus, 
and a right hand disability since service, the Board finds that 
while the Veteran is competent to make this contention, the 
contention is not credible, as the objective evidence of record 
does not substantiate his allegation.  The absence of evidence of 
a hearing disability, tinnitus, and a right hand disability in 
service or during treatment and evaluations after service 
contradict his assertion. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

The Veteran was granted service connection for bilateral knee 
disability, a low back disability and a disability of the right 
index finger by rating decision in April 1999; a 10 percent 
rating was assigned for each knee and for the low back, while a 
noncompensable evaluation was assigned for the right index 
finger, effective April 20, 1999.  A claim for increase for each 
of these disabilities was received by VA in February 2008.  A 
July 2008 rating decision denied an increased rating for the 
knees, low back, and right index finger, and the Veteran timely 
appealed.

An August 2009 rating decision granted service connection for a 
right foot disability, a right ankle disability, and a left ankle 
disability; each disability was assigned a noncompensable 
evaluation effective January 13, 2009.  The Veteran timely 
appealed.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time periods.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Arthritis due to trauma, which is established by x-ray findings, 
is to be rated as degenerative arthritis, which is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 states that 
degenerative arthritis will be rated on the basis of limitation 
of motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or more 
minor joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Codes 
5003, 5010 (2009).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  

A designation of a diagnostic code that ends in "99" reflects 
that the disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with another diagnostic code 
indicates that the disability has been rated as analogous to the 
second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).


Bilateral Knee

The Veteran is currently assigned separate 10 percent ratings for 
his service-connected knees under Diagnostic Codes 5099-5020.  He 
contends that his service-connected bilateral knee disability 
causes more impairment than currently assigned because of 
increased pain and giving out.

Diagnostic Code 5020 is rated for synovitis, which is rated for 
limitation of motion of the affect part as degenerative 
arthritis.  

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2009).

Diagnostic Code 5259 grants a 10 percent evaluation for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2009).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, 
Plate II (2009) (showing normal flexion and extension as between 
0 degrees and 140 degrees).  

VA examination of the knees in April 2008, which did not include 
review of the claims files, revealed normal range of motion with 
no instability, no Lachman's, no weakness, and no additional 
limitations following repetitive use.  The diagnosis was 
bilateral patellofemoral syndrome, no current evidence of 
patellar tendonitis of the right knee.

It was noted on VA examination of the knees in March 2010, which 
included review of the claims files, that there was swelling of 
the right knee without redness or tenderness.  The Veteran had a 
normal gait with full range of motion of the knees.  His daily 
activities and employment as a timekeeper for a large firm were 
not impacted by his bilateral knee disability.  Bilateral range 
of motion included flexion from 0 to 140 degrees and extension 
from 0 to 180 degrees without pain.  Lachman, McMurray, and 
drawer tests were normal, and there was no additional functional 
loss on repetition.  Deep tendon reflexes of the knees and ankles 
were 1+ bilaterally.  The diagnosis was of a normal knee 
examination.  

Because the medical evidence shows that motion of both knees was 
essentially normal on VA examinations in April 2008 and March 
2010, an evaluation in excess of 10 percent is not warranted for 
either knee disability under Diagnostic Code 5260 or 5261 during 
the appeal period.  A higher evaluation would require limitation 
of extension to more than 10 degrees or limitation of flexion to 
less than 45 degrees.  

Additionally, as each knee is rated separately and, therefore, 
does not involve x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation also cannot 
be assigned for either knee under Diagnostic Codes 5010-5003.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint instability.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (Observing that it is the Board's 
responsibility to evaluate the probative value of all evidence 
presented).  Consequently, a separate compensable evaluation is 
not warranted for instability under Diagnostic Code 5257.   

Because there is also no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the tibia 
and fibula, a higher evaluation is not warranted for either knee 
disability during the entire appeal period under another 
diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2009).  


The Board also finds that, in light of the above evidence 
involving range of motion, which does not show sufficient 
limitation of flexion or extension to warrant a compensable 
rating for either knee, a higher rating is not warranted for 
either knee disability based on the language of VAOPGCPREC 9-04; 
69 Fed. Reg. 59990 (2004), which involves rating compensable 
limitation of flexion and extension of the leg as separate 
disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements 
and 38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes, however, that VA examinations in April 2008 and 
March 2010 do not reveal symptomatology such as knee weakness or 
instability.  Consequently, a rating in excess of 10 percent is 
not also warranted for either knee based on the factors noted in 
DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.


Low Back

The Veteran is currently assigned a 10 percent rating for low 
back disability under Diagnostic Code 5237.  He has contended, in 
general, that his service-connected low back disability warrants 
a higher evaluation.

A 50 percent evaluation is assigned for disability of the 
thoracolumbar spine when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or less 
or when there is favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent evaluation is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is greater 
than 120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2009).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009); see also 38 C.F.R. 
§ 4.71a, Plate V (2009).  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2009).  Each range of 
motion measurement is rounded to the nearest five degrees.  Id. 
at Note (4) (2009).  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009).  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2009).      

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2009).
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 10 percent rating is 
awarded for incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months.  
A 20 percent rating is awarded for disability with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 12 
months.  A maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a (2009).

The Veteran complained on VA spine examination in April 2008 of 
lower back pain.  He had not had any flare-ups or incapacitating 
episodes in the past year.  Range of motion included forward 
flexion from 0 to 90 degrees, with pain at 90 degrees; backward 
extension from 0 to 30 degrees, with pain at 30 degrees; lateral 
bending from 0 to 20 degrees to each side, with pain at 20 
degrees on the right; and bilateral rotation from 0 to 30 
degrees, with pain at 30 degrees.  There were no back spasms.  
Straight leg raising was negative to 90 degrees in the sitting 
position bilaterally; motor strength was 5/5 and sensation was 
intact in the lower extremities.  Reflexes were 1+ in the knee 
jerks bilaterally and absent in the ankle jerks bilaterally.  
There was increased pain, but no additional loss of motion, 
following repetitive use.  The diagnosis was myofascial lumbar 
syndrome.

The Veteran complained on VA examination in March 2010 of chronic 
lower back pain.  There were no muscle spasms or postural 
abnormality.  Range of motion included forward flexion from 0 to 
90 degrees, backward extension from 0 to 30 degrees, lateral 
bending from 0 to 30 degrees to each side, and bilateral rotation 
from 0 to 30 degrees.  Straight leg raising was negative 
bilaterally.  There was no additional loss of motion on 
repetitive use.  The diagnosis was of a normal thoracolumbar 
spine.

The medical evidence noted above does not show symptoms 
warranting an increased evaluation of 20 percent, such as active 
flexion of the thoracolumbar spine to 60 degrees or less, 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  In fact, 
flexion of the low back was to 90 degrees on evaluations in April 
2008 and March 2010, with combined range of motion to much 
greater than 120 degrees.  

Additionally, there is no medical evidence of intervertebral disc 
syndrome with resulting incapacitating episodes confirmed by a 
physician that would warrant evaluation under the criteria for 
rating intervertebral disc syndrome based on incapacitating 
episodes.  Consequently, a rating in excess of 10 percent for the 
lumbosacral spine is not warranted during the appeal period at 
issue under the current rating criteria for the spine.  See 
Francisco, supra.

The evidence also does not show evidence of radiculopathy 
warranting a compensable evaluation for neurological abnormality 
of either lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 Note (1) (2009).  

Although an increased evaluation can also be assigned for low 
back disability involving loss of motion when there is additional 
functional impairment, examinations in April 2008 and March 2010 
do not show any additional loss of motion on repetitive motion.  

The claim for an increased rating is therefore denied. 

Right Index Finger 

The Veteran is currently assigned a noncompensable evaluation for 
a right index finger disability under Diagnostic Codes 5299-5229.  
He contends that his finger pops and snaps and causes difficulty 
at work.

Limitation of motion of individual digits of the hand is 
evaluated under Diagnostic Code 5229.  See 38 C.F.R. § 4.71a.  
The maximum allowable rating for limitation of motion of the 
index or long (middle) finger is 10 percent for both the minor 
and dominant joint, even if it is akylosed.  Id.

With respect to limitation of motion of individual digits, where 
there is limitation of motion of the index finger of either hand 
with a gap of one inch (2.5 cm.) or more between the fingertip 
and the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by more 
than 30 degrees, a 10 percent rating is warranted.  With a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger flexed to 
the extent possible, and; extension is limited by no more than 30 
degrees, a noncompensable rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5229.

The Veteran complained on VA examination in April 2008 of pain in 
the right index finger in cold weather, of stiffness, of popping, 
and of dropping objects due to the finger disability.  There were 
no flare-ups.  Medical examination of the finger revealed slight 
tenderness.  Flexion of the distal phalanx was from 0 to 45 
degrees with mild pain; flexion of the proximal interphangeal and 
metacarpophalangeal joints was from 0 to 90 degrees without pain.  
The diagnosis was healed distal tuft fracture of the right index 
finger.

Because range of motion of the right index finger on VA 
evaluation in April 2008 shows extension to 0 degrees in all 
movements and flexion of the proximal interphangeal and 
metacarpophalangeal joints to 90 degrees, and because the 
diagnosis is of a healed fracture of the right index finger, a 
compensable evaluation is not warranted under the rating 
schedule.

The Board has considered the Veteran's complaints of chronic hand 
pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca.  However, a higher compensation is not 
warranted under these provisions because there is no evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so as to 
warrant a higher rating.


Right Foot

The Veteran is currently assigned a noncompensable evaluation for 
a right foot disability under Diagnostic Codes 5099-5020.  He 
contends that the disability warrants a compensable rating 
because it causes pain and discomfort; he said that he had 
trouble standing and walking for long periods of time.

As noted above, Diagnostic Code 5020 is rated for synovitis, 
which is rated for limitation of motion of the affect part as 
degenerative arthritis under Diagnostic Code 5003.  However, 
there is no diagnostic code specifically for limitation of motion 
of the foot.

Diagnostic Code 5284 provides a 10 percent rating for moderate 
foot injuries.  A 20 percent rating is assigned for moderately 
severe foot injuries.  A maximum 30 percent rating is assigned 
for severe foot injuries.  A 40 percent rating is assigned for 
actual loss of use of the foot.  38 C.F.R. § 4.71a.

The Veteran was provided a right foot examination by VA in June 
2009, which included review of the claims file.  He complained of 
pain in the heel area when standing or walking.  He did not 
complain of flare-ups, weakness, swelling, or fatigability.  His 
right foot disability did not affect his daily activities or 
occupation.  Physical examination of the right foot revealed a 
normal gait without pain on motion.  There was diffuse tenderness 
about the calcaneus on the plantar aspect and near the insertion 
of the Achilles tendon.  There were no ulcerations, edema, 
callosities, instability or abnormal wear patterns of the shoes.  
The diagnosis was of a right calcaneal contusion.

The evidence does not show a moderate foot injury of the right 
foot such as would warrant an increased rating.  Examination in 
April 2008 revealed a normal gait without painful motion.  There 
was no edema, weakness, or instability; and his right foot did 
not affect his daily activities or employment.  Additionally, 
there is no evidence that the Veteran's right foot disability 
should be evaluated under another diagnostic code for the foot, 
since there is no evidence of other disability such as pes 
planus, claw foot, or hammer toe.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5283 (2009).  Therefore, the Board finds 
that a compensable evaluation is not warranted for the service-
connected right foot under the rating schedule.  The Board has 
also considered the Veteran's claim under provisions of 38 C.F.R. 
§§ 4.40 and 4.45; however, there is no objective evidence that 
the Veteran's service-connected right foot disability causes 
additional functional loss due to pain, weakness, fatigability, 
swelling, or deformity.


Bilateral Ankles

The Veteran is currently assigned noncompensable evaluations for 
his bilateral ankle disability under Diagnostic Code 5271.  He 
contends that his ankles cause constant pain and discomfort, as 
well as balance problems.

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and a maximum 20 
percent rating for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.

Terms such as "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II (2009).  

The Veteran was provided a VA evaluation of his bilateral ankle 
disability in June 2009, which included review of the claims 
file.  He complained that his ankles "roll easily" and give 
way; he also noted lateral pain.  He said that he had missed 15-
20 days of work at his desk job due to his ankles.  His 
activities of daily living were unaffected.  He did not complain 
of flare-ups.  Physical examination of the ankles revealed a 
normal gait with full range of motion, with bilateral 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, and 
no obvious pain on motion.  There was no additional functional 
limitation following repetitive use due to incoordination, 
fatigue, weakness, or lack of endurance.  There was no 
instability.  The diagnosis was chronic bilateral ankle sprains.

Based on the above findings, in addition to that evidence 
discussed as to the other lower extremity service-connected 
disorders, and especially the finding of normal range of motion 
of the ankles, the Board concludes that the bilateral ankle 
symptomatology does not more nearly approximate moderate 
limitation of motion, which would warrant a 10 percent rating.  

The examiner noted in June 2009 that there was no instability or 
functional limitation due to such factors as fatigue or weakness.  
Consequently, a compensable rating is also not warranted based on 
functional impairment under 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  


Conclusion

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2009).

The medical findings do not indicate that the Veteran's knees, 
low back, right index finger, right foot, or ankles cause 
"marked" interference with employment.  In fact, motion of the 
Veteran's knees, ankles, and low back was normal on recent 
evaluations.  It was noted on examination s in June 2009 and 
March 2010 that the Veteran's right foot and ankles did not 
affect his daily activities.  Although the Veteran indicated in 
June 2009 that he had missed a number of days from work due to 
his ankles, there is no medical evidence to support this 
contention.  There is also no evidence of frequent periods of 
hospitalization due to any of these service-connected disorders.  
Consequently, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the evidence 
is against each of the increased rating claims on appeal and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right hand disability is denied.

An evaluation in excess of 10 percent for right knee disability 
is denied.

An evaluation in excess of 10 percent for left knee disability is 
denied.

An evaluation in excess of 10 percent for low back disability is 
denied.

A compensable evaluation for a right index finger disorder is 
denied.

An initial compensable evaluation for a right foot disorder is 
denied.

An initial compensable evaluation for a right ankle disorder is 
denied.

An initial compensable evaluation for a left ankle disorder is 
denied.

REMAND

According to a January 2009 statement from W. E. Raborn, D.O., 
who began treating the Veteran in August 2000, the Veteran's 
military records show evidence of sleep apnea in service and 
there is evidence that the Veteran has diabetes mellitus, with 
test results indicating that he has had it for a long time.  
However, there is no diagnosis of sleep apnea in service; rather, 
the veteran complained of sleep walking on his February 1999 
separation medical history report.  With respect to the claim for 
diabetes, August 2000 is more than a year after service discharge 
and the date of onset for diabetes is unclear from this 
statement.  

Blood pressure readings in service show diastolic readings, the 
bottom number in a blood pressure reading, both above and below 
90 mm; and it was noted on VA examination in June 2001 that the 
Veteran was being treated for hypertension.  Service treatment 
records also note gastrointestinal complaints, with 
gastroenteritis diagnosed.  However, there is no recent 
examination and nexus opinion on whether the Veteran currently 
has hypertension and/or a gastrointestinal disorder due to 
service.  

Although a June 2009 VA evaluation of the Veteran's deviated 
nasal septum concluded that it was incurred prior to service, 
this opinion does not address whether there was any aggravation 
of the condition during service.

Based on the above, the Board finds that additional development 
is warranted prior to Board adjudication of the issues of service 
connection for diabetes mellitus, sleep apnea, a deviated nasal 
septum, hypertension, and a gastrointestinal disorder.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the nature and etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2009).
Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for diabetes mellitus, sleep apnea, 
a deviated nasal septum, hypertension, and a 
gastrointestinal disorder that is not 
evidenced by the current record.  The Veteran 
will be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  The 
AMC/RO will then attempt to obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.  

2.  After the above development has been 
completed, the AMC/RO must arrange for VA 
examination(s) to determine whether the 
Veteran currently has diabetes mellitus, 
sleep apnea, a deviated nasal septum, 
hypertension, and/or a gastrointestinal 
disorder due to service.  The following 
considerations will govern the 
examination(s):

a.  The entire claims folder and a 
copy of this remand will be made 
available to the examiner(s) in 
conjunction with this examination(s).   
The examination report(s) must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims file 
and examining the Veteran, the 
examiner(s) must provide an opinion on 
whether the Veteran currently has 
diabetes mellitus, sleep apnea, 
hypertension, and/or a 
gastrointestinal disorder was caused 
by any incident of his active service.  
In addition to any other information 
deemed relevant as it may bear upon 
whether the Veteran's claimed diabetes 
mellitus, sleep apnea, hypertension, 
and/or a gastrointestinal disorder was 
caused by any incident of his active 
service; or a deviated nasal septum 
was caused or aggravated by any 
incident of military service, the 
examiner(s) must respond to the 
following inquiries:

(i)	 As to diabetes, the 
examiner must review the 
claims folder and respond to 
the inquiry whether any 
symptoms or clinical findings 
in service, or within one year 
of discharge, may be 
identified in retrospect as a 
manifestation of the chronic 
disease.

(ii)	As to a deviated nasal 
septum, the examiner must 
review the claims folder and 
respond to the inquiry as to 
whether the Veteran had a 
fracture of the nose prior to 
service (evidence in the 
service treatment records 
indicates that the Veteran 
reported in January 1990 that 
he "broke his nose" in 1985 
and that it was "set wrong," 
and during a September 1994 
periodic physical examination 
that he fractured in nose in 
1984) and whether there is 
evidence that the fracture was 
aggravated in service or by 
any incident occurring in 
service.

(iii)	As to sleep apnea, the 
examiner must review the 
claims folder and respond to 
the inquiry whether, if a 
deviated nasal septum is found 
to be caused or aggravated by 
military service, sleep apnea 
is attributable to the 
deviated nasal septum, any 
other service-connected 
disorder, or to the Veteran's 
non-service-connected physical 
disorders and conditions.

(iv)	As to hypertension, the 
examiner must review the 
claims folder and respond to 
the inquiry whether, given the 
in-service elevated blood 
pressure readings as contained 
in the service treatment 
records, any symptoms or 
clinical findings in service, 
or within one year of 
discharge, may be identified 
in retrospect as a 
manifestation of the chronic 
disease.

(v)	As to a gastrointestinal 
disorder, the examiner must 
review the claims folder and 
respond to the inquiry 
whether, given the in-service, 
post-Southwest Asia service 
complaints of indigestion, 
stomach discomfort, and 
diarrhea, is there evidence 
that the Veteran presently 
has (a) irritable bowel 
syndrome or (b) a medically 
unexplained chronic disorder 
as evidence by current 
gastrointestinal signs and 
symptoms. 

c.  In all conclusions, the 
examiner(s) must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record.  If the examiner(s) is(are) 
unable to render an opinion without 
resort to speculation, he or she must 
so state.

d.  If the examiner(s) responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examination(s) and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination(s), 
documentation needs to be obtained which 
shows that notice scheduling the examination 
was sent to the last known address.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  

5.  The AMC/RO must then readjudicate the 
claims of service connection for diabetes 
mellitus, sleep apnea, a deviated nasal 
septum, hypertension, and a gastrointestinal 
disorder, to include consideration of all of 
the evidence of record.  If any of the 
benefits sought on appeal remains denied, the 
Veteran and his representative will be 
furnished a supplemental statement of the 
case with reasons and bases for the decision.  
The Veteran and his representative will be 
then given an appropriate opportunity to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


